Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8-10, 12, 13, 17is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adjakple et al. (U.S. Pub No. 2020/0221369 A1).


1. Adjakple teaches a method for access control barring, comprising: notifying, by an access stratum (AS), a non-access stratum (NAS) of an access attempt triggered by the AS [par 0210,  a method used to perform access control for UEs in RRC_IDLE mode may comprise: receiving, at an Access Stratum (AS) of a user equipment and from a Radio Access Network (RAN), access barring information; receiving, at a Non-Access Stratum (NAS) of the user equipment, an access trigger, wherein the access trigger causes the user equipment to initiate an access attempt]; determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a par 0210, determining, at the NAS of the user equipment, an access category associated with the access attempt by the user equipment; sending, from the NAS of the user equipment to the AS of the user equipment, an NAS message associated with the access attempt and an indication of the determined access category]; and notifying, by the NAS stratum, the AS stratum of the access category and the cause value corresponding to the access attempt [par 0210, 0235, determining, at the AS of the user equipment and based at least on the determined access category and the access barring information, whether an access attempt for this access category is barred; and executing, based on determining that the access attempt is not barred, a Radio Resource Control (RRC) connection establishment procedure.  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet].


4. Adjakle creates the method of claim 1, wherein in a case of not extending a length of MSG3, the determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a cause value corresponding to the access attempt comprises: determining, by the NAS stratum, a second access category corresponding to the access attempt, and assigning a second cause value corresponding to the second access category, the second access category being a newly established access par 0235, 0236,  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet. The UE AS-UP may decide the access category of the new data packet. The access category determination may be based on the QoS flow, or the bearer or the logical channel the new data packet is mapped to. For example, the UE AS-UP may determine the access category from the access categories the UE is configured with using the QoS Flow ID or the QCI associated with the new data packet].


5. Adjakle illustrates a method for access control barring, comprising: obtaining, by an access stratum (AS), an access attempt triggered by the AS [par 0172,  Before the UE transmits access category information to the UE entity that performs access barring check, the UE may verify that the access category is still valid (e.g., the access category meets the validity criteria). For example, if access barring check is performed by the UE Access Stratum (AS) and the UE Non Access Stratum (NAS) or entity within that the layer is configured with access category information]; and determining, by the AS stratum, an access category corresponding to the access attempt and a cause value corresponding to the access attempt [par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].


8. Adjakple and Kim disclose the method of claim 6, wherein the first access category is an existing established access category or a newly established access category [Adjakple par 0168, For example, the 5G specification may define a range of access categories and potentially access category identifiers. One part of the access category identifiers, the corresponding access category and the details of their use and attributes may be specified, while the second set of access categories that forms the other part of the specified access category range may be left to implementation or deployment specific scenarios in terms of how their meaning and how they are used].


par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].


10. Adakple reveals the method of claim 8, wherein the newly established access category is implemented via following manners: newly establishing the access category among operator-defined access categories; or newly establishing the access category among standardized access categories [par 0192, In other words, the possible combinations of access category attributes may be divided into two subgroups, where one group is specified in the standards as default combinations with the associated default access category values, while the configuration of the second group of combination of access category attributes and the associated access category values is left to deployment specific configuration by the network operators. These second group may be referred to herein as operator defined access categories. Operator defined access categories may be represented by a bitmap or by an enumeration structure].


12. Adakjkle  define The method of claim 5, wherein in a case of not extending a length of MSG3, the determining, by the AS stratum, an access category corresponding to the access attempt and a cause value corresponding to the access attempt comprises: determining, by the AS stratum, a third access category corresponding to the access attempt, and determining a third cause value corresponding to the third access category, the third access category being an existing access category, and the third cause value being an existing cause value corresponding to the third access category [par 0235, 0236,  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet. The UE AS-UP may decide the access category of the new data packet. The access category determination may be based on the QoS flow, or the bearer or the logical channel the new data packet is mapped to. For example, the UE AS-UP may determine the access category from the access categories the UE is configured with using the QoS Flow ID or the QCI associated with the new data packet].


13. Adjakple reveals a device for access control barring, comprising: a processor, a memory, configured to store instructions executable by the processor [par 0110,  The processor 91 may be a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, Application Specific Integrated Circuits (ASICs), Field Programmable Gate Array (FPGAs) circuits, any other type of integrated circuit (IC), a state machine, and the like. The processor 91 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the computing system 90 to operate in a communications network], and a transmission device, configured to receive or send data, wherein the processor is configured to: control the transmission device to obtain, via an access stratum (AS) [par 0172,  Before the UE transmits access category information to the UE entity that performs access barring check, the UE may verify that the access category is still valid (e.g., the access category meets the validity criteria). For example, if access barring check is performed by the UE Access Stratum (AS) and the UE Non Access Stratum (NAS) or entity within that the layer is configured with access category information];, an access attempt triggered by the AS; and determine an access category corresponding to the access attempt and a cause value corresponding to the access attempt [par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel]..

17. Adakple describe the device of claim 13, wherein in a case of not extending a length of MSG3, the processor is configured to: determine, via the AS stratum, a second access category corresponding to the access attempt and determine a second cause value corresponding to the second access category, where the second access category is a newly established access category, and the second cause value is a cause value newly established based on the second access category[par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].


20. Adakple disclose the device of claim 13, wherein in a case of not extending a length of MSG3, the determination unit is configured to determine, via the AS stratum, a third access category corresponding to the access attempt and determine a third cause value corresponding to the third access category, where the third access category is an existing access category, and the third cause value is an existing cause value par 0235, 0236,  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet. The UE AS-UP may decide the access category of the new data packet. The access category determination may be based on the QoS flow, or the bearer or the logical channel the new data packet is mapped to. For example, the UE AS-UP may determine the access category from the access categories the UE is configured with using the QoS Flow ID or the QCI associated with the new data packet].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (U.S. Pub No. 2020/0221369 A1) in view of Kim (U.S. Pub No. 2017/0332419 A1).


par 0210, 0235, determining, at the AS of the user equipment and based at least on the determined access category and the access barring information, whether an access attempt for this access category is barred; and executing, based on determining that the access attempt is not barred, a Radio Resource Control (RRC) connection establishment procedure.  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet]
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3). In an analogous art Kim show wherein in a case of extending a length of message 3 (MSG3) [par 0236, the eNB cannot be aware of the type of Msg3 selected by the UE (legacy LTE Msg3 or extended Msg3). This means that the eNB cannot allocate resources suitable for the size of the Msg3 to be transmitted by the UE in the RAR Msg2 for allocating uplink resources to the UE (uplink grant) at step 20-30 of FIG. 20. Such an operation causes resource waste].



3. Adjakple and Kim demonstrates the method of claim 2, Adakpl fail to show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
 	In an analogous Kim show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt [par 0222, In order to use the 40-bit Resume ID, however, it is useful to extend the size of the current Msg3. The Transport Block Size (TBS) of the legacy Msg3 (i.e., legacy RRCConnectionRequest) is 56 bits which is not enough to carry the 4-bit FID. In the present disclosure, it is proposed to use the legacy 56-bit TBS for TID and a 72-bit TBS for FID].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Kim because this provide a method for a terminal supporting a base station-controlled LTE-WLAN interworking technology to report.


par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3). In an analogous art Kim show wherein in a case of extending a length of message 3 (MSG3) [par 0236, the eNB cannot be aware of the type of Msg3 selected by the UE (legacy LTE Msg3 or extended Msg3). This means that the eNB cannot allocate resources suitable for the size of the Msg3 to be transmitted by the UE in the RAR Msg2 for allocating uplink resources to the UE (uplink grant) at step 20-30 of FIG. 20. Such an operation causes resource waste].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Kim because this provide a method for a terminal supporting a base station-controlled LTE-WLAN interworking technology to report.

7. Adakpl and Kim provides the method of claim 6, Adakpl fail to show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
 	In an analogous art Kim show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt) [par 0236, the eNB cannot be aware of the type of Msg3 selected by the UE (legacy LTE Msg3 or extended Msg3). This means that the eNB cannot allocate resources suitable for the size of the Msg3 to be transmitted by the UE in the RAR Msg2 for allocating uplink resources to the UE (uplink grant) at step 20-30 of FIG. 20. Such an operation causes resource waste].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Kim because this provide a method for a terminal supporting a base station-controlled LTE-WLAN interworking technology to report.


14. Adakple and Kim provide the device of claim 13, the processor is configured to determine, via the AS stratum, a first access category corresponding to the access attempt and determine a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category[par 0210, 0235, determining, at the AS of the user equipment and based at least on the determined access category and the access barring information, whether an access attempt for this access category is barred; and executing, based on determining that the access attempt is not barred, a Radio Resource Control (RRC) connection establishment procedure.  The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet]
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3). In an analogous art Kim show wherein in a case of extending a length of message 3 (MSG3) [par 0236, the eNB cannot be aware of the type of Msg3 selected by the UE (legacy LTE Msg3 or extended Msg3). This means that the eNB cannot allocate resources suitable for the size of the Msg3 to be transmitted by the UE in the RAR Msg2 for allocating uplink resources to the UE (uplink grant) at step 20-30 of FIG. 20. Such an operation causes resource waste].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Kim because this provide a method for a terminal supporting a base station-controlled LTE-WLAN interworking technology to report.


15. Adjakple and Kim disclose the device of claim 14, Adjakple fail to show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
par 0222, In order to use the 40-bit Resume ID, however, it is useful to extend the size of the current Msg3. The Transport Block Size (TBS) of the legacy Msg3 (i.e., legacy RRCConnectionRequest) is 56 bits which is not enough to carry the 4-bit FID. In the present disclosure, it is proposed to use the legacy 56-bit TBS for TID and a 72-bit TBS for FID].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Kim because this provide a method for a terminal supporting a base station-controlled LTE-WLAN interworking technology to report.

16. Adakple and Kim teach the device of claim 14, wherein the first access category is an existing established access category or a newly established access category [Adjakple par 0168, For example, the 5G specification may define a range of access categories and potentially access category identifiers. One part of the access category identifiers, the corresponding access category and the details of their use and attributes may be specified, while the second set of access categories that forms the other part of the specified access category range may be left to implementation or deployment specific scenarios in terms of how their meaning and how they are used].


par 0192, In other words, the possible combinations of access category attributes may be divided into two subgroups, where one group is specified in the standards as default combinations with the associated default access category values, while the configuration of the second group of combination of access category attributes and the associated access category values is left to deployment specific configuration by the network operators. These second group may be referred to herein as operator defined access categories. Operator defined access categories may be represented by a bitmap or by an enumeration structure].


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (U.S. Pub No. 2020/0221369 A1) in further view of Intel “5G access control mechanism in Idle and Inactive”


11. Adakple describe the method of claim 10, Adakple fail to show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31.

 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Intel because provides a criteria for access control are associated with access categories.


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (U.S. Pub No. 2020/0221369 A1) in view of Kim (U.S. Pub No. 2017/0332419 A1) in further view of Intel “5G access control mechanism in Idle and Inactive”


19. Adakple and Kim the device of claim 18, Adakple and Intel fail to show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31.
 	In an analogous art Intel show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31 [page 1 introduction]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468